      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 1 of 29
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                                                                                December 06, 2019
                              UNITED STATES DISTRICT COURT
                                                                                                David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

PAISANO CAPITAL SA DE CV D/B/A                        §
PRODUCTOS PAISANO,                                    §
                                                      §
          Plaintiff,                                  §
VS.                                                   § CIVIL ACTION NO. 7:19-CV-078
                                                      §
ALFREDO VELAZQUEZ, et al,                             §
                                                      §
          Defendants.                                 §

                                      OPINION AND ORDER

         The Court now considers the “Second Motion for Entry of Default Judgment and

Incorporated Memorandum of Law”1 (hereafter, “motion for default judgment”) and the First

Amended Complaint2 (hereafter, “amended complaint”) filed by Paisano Capital SA de CV d/b/a

Productos Paisano (“Plaintiff”) against Defendants Luimon Produce, LLC (“Defendant

Luimon”) and Alfredo S. Velazquez (“Defendant Alfredo Velazquez”) (collectively,

“Defendants”).3 Defendants have not responded. Because Defendants have not appeared or

responded to Plaintiff’s first motion for entry of default judgment,4 the Court utilizes its

discretion to consider the motion now. After duly considering the motion, record, and relevant

authorities, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s motion for default

judgment.




1
  Dkt. No. 25.
2
  Dkt. No. 24.
3
  Defendant Sebastian Velazquez has not been served. Thus, Plaintiff has filed the instant motion against only
Defendant Luimon and Defendant Alfredo Velazquez.
4
  Dkt. No. 20.

1 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 2 of 29



         I.       BACKGROUND

         Plaintiff brings this suit under the Perishable Agricultural Commodities Act, 1930

(“PACA”) against Defendant Luimon, Defendant Alfredo Velazquez, and Defendant Sebastian

Velazquez for breach of a series of produce contracts.5 Plaintiff is a “dealer,” or a wholesaler of

perishable agricultural commodities expressly recognized under PACA, with its principal place

of business in Colonia Escandon, Mexico.6 Defendant Luimon is a Texas LLC and is both a

“dealer” and “shipper” under PACA that allegedly buys and sells produce in interstate and

foreign commerce.7 Defendants Alfredo Velazquez and Sebastian Velazquez are Texas residents

who were employed by Defendant Luimon as managing members.8

         In essence, Plaintiff now seeks to recover $92,532.69, the amount unpaid by Defendants

on seventeen 2017 “contracts” for lemons initially between Defendants and Carlos Alberto

Andrade Machuca (“Machuca”) and his company, Agropecuaria Tepanapa SC de RL de CV

(“Tepanapa”) (collectively, “Assignors”), who have not been named in this case.9 Plaintiff

alleges Assignors assigned Plaintiff their rights to the unpaid produce invoices on June 11, 2018.

Plaintiff often refers to these seventeen “contracts” in its complaint, but does not attach any




5
  Dkt. No. 1 p. 1.
6
  Id. at p. 1, ¶¶ 1–4.
7
  Id. at pp. 2–4, ¶¶ 5, 9.
8
  Dkt. No. 1-1 pp. 3, 5, 8. More specifically, Plaintiff alleges that Defendant Alfredo Velazquez “acts as president of
[Defendant] Luimon,” “is listed as [Defendant] Luimon’s organizer and managing member and registered agent on
the business organizations database on the Texas Secretary of State website,” “and was listed as a principal on
[Defendant] Luimon’s PACA license.” Dkt. No. 1 p. 3, ¶ 5(b)(i–iii) (citing Dkt. No. 1-1 pp. 2–6). Plaintiff alleges
Defendant Sebastian Velazquez “acted as Assistant Produce Manager of [Defendant] Luimon,” and “is listed as a
member of [Defendant] Luimon on [Defendant] Luimon’s Texas Franchise Tax Public Information Report.” Id. at p.
4, ¶ 5(c)(i–ii) (citing Dkt. No. 1-1 pp. 6–9).
9
   In the instant motion for default judgment, Plaintiff requests the Court award it $92,532.69, the amount that
remains unpaid on the seventeen contracts, or invoices, reached between Defendants and Assignors, plus interest
and attorneys’ fees and costs. Dkt. No. 25 p. 4, ¶ 13. However, Plaintiff requests in its complaint that the Court
award it $162,385.19 based on the amount owed by Defendants on the invoices, plus interest and attorneys’ fees.
Dkt. No. 1 p. 6, ¶ 23. Plaintiff does not specify in its complaint the principal amount owed by Defendants under the
invoices. The Court notes that Plaintiff has requested different amounts in each of its pleadings.

2 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 3 of 29



exhibits detailing the contracts, the rights of which were allegedly assigned to Plaintiff.10 Rather,

Plaintiff attached to its complaint two “Assignment Agreement[s]” reached between Plaintiff and

each Assignor.11

         Plaintiff filed its complaint in this Court12 on the grounds that this Court has federal

question jurisdiction over the PACA claims and supplemental jurisdiction over the remaining

claims.13 Plaintiff brings several claims jointly and separately against Defendants. Plaintiff

brings three PACA claims against all Defendants: (1) failure to make full payment promptly; (2)

making false or misleading statements; and (3) breach of good faith and fair dealing. 14 Plaintiff

also brings a claim against all Defendants for conspiracy to defraud. 15 Plaintiff brings a separate

claim against Defendant Luimon for breach of contract.16 Plaintiff brings claims against

Defendants Alfredo Velazquez and Sebastian Velazquez for breach of fiduciary duty to creditors,

and aiding and abetting Defendant Luimon’s breach of fiduciary duty under PACA.17 Plaintiff

brings separate claims against Defendants Alfredo Velazquez and Sebastian Velazquez for “alter

ego, single enterprise liability.”18 Although Plaintiff brings the aforementioned claims, Plaintiff




10
   Plaintiff often cites to “Exhibit D” as the list of produce contracts in its description of the facts but fails to attach
Exhibit D to the complaint. Furthermore, Plaintiff also cites to “Exhibit E,” the Assignment Agreement reached
between Assignors and Plaintiff. However, Plaintiff’s Assignment Agreements refer to the details of the original
contracts between Defendant Luimon and Assignors as “Exhibit A” to the Assignment Agreement. Plaintiff failed to
attach Exhibit A to allow this Court to see the details of the contracts for produce reached between Assignors and
Defendant Luimon. This Exhibit A should be distinguished from the Exhibit A attached to the complaint. Plaintiff
has attached Exhibit A to its complaint but has not attached the Exhibit A spoken of in the Assignment Agreements.
11
   Dkt. No. 1-1 pp. 12–17.
12
   See Dkt. No. 1.
13
   Id. at p. 5, ¶¶ 18–19.
14
   Id. at pp. 10–17 (Counts I–III).
15
   Id. at pp. 24–25 (Count VIII).
16
   Id. at pp. 17–18 (Count IV).
17
    Id. at pp. 18–20 (Count V); pp. 24–25 (Count VIII). Plaintiff does not appear to bring a specific breach of
fiduciary duty claim against Defendant Luimon but alleges that Defendants Alfredo Velazquez and Sebastian
Velazquez aided and abetted Defendant Luimon’s breach of fiduciary duty under PACA.
18
   Id. at pp. 20–24 (Count VI–VII).

3 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 4 of 29



seeks only the amount owed on the invoices as damages, plus interests, costs, and attorneys’

fees.19

          Defendant Luimon and Defendant Alfredo Velazquez have been served but have not yet

appeared.20 On July 15, 2019, Plaintiff moved for entry of default as to both served Defendants

and the Clerk, by Court order, entered default.21 Defendant Sebastian Velazquez has yet to be

served.

          Plaintiff filed its first motion for default judgment on October 1, 2019 as to Defendants

Luimon and Alfredo Velazquez.22 Plaintiff’s first motion for default judgment provided a

different description of the facts as compared to Plaintiff’s original complaint. Specifically,

Plaintiff’s first motion for default judgment left out all facts relating to the contracts allegedly

reached between Defendant Luimon and Assignors, as well as the subsequent Assignment

Agreements. Due to Plaintiff’s inconsistent recitation of the facts, and the fact that Plaintiff failed

to fulfill even one element entitling it to default judgment, this Court denied23 Plaintiff’s first

motion for default judgment and subsequently ordered Plaintiff to file an amended motion for

default judgment by October 29, 2019.24

          Plaintiff filed a first amended complaint on October 28, 201925 and filed the instant

second motion for default judgment as to Defendants Luimon and Alfredo Velazquez on October

29, 2019.26 Plaintiff again seeks default judgment as to all claims and requests damages, interest,

costs, and attorneys’ fees, totaling $133,968.97.27


19
   Dkt. No. 25 p. 4, ¶ 15.
20
   Dkt. Nos. 9–10.
21
   Dkt. Nos. 14–15.
22
   Dkt. No. 20.
23
   Dkt. No. 21.
24
   Dkt. No. 23.
25
   Dkt. No. 24.
26
   Dkt. No. 25.
27
   Id. at p. 4, ¶ 15.

4 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 5 of 29



     The Court now turns to its analysis, first addressing the lack of service on Defendant

Sebastian Velazquez.

     II.           SERVICE OF PROCESS ON DEFENDANT SEBASTIAN VELAZQUEZ

            As the Court has noted in this Order and previous Orders, Plaintiff has not served

Defendant Sebastian Velazquez in this suit, which commenced on March 14, 2019.28 The manner

and timing of serving process are generally nonjurisdictional matters of ‘procedure’ controlled

by the Federal Rules of Civil Procedure.29 After filing a complaint, a plaintiff “must immediately

resort to Federal Rule of Civil Procedure (“Rule”) 4 for instructions on service of process.” 30

Rule 4(m) provides that “[i]f a defendant is not served within 90 days after the complaint is filed,

the court—on motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified time.”

            The Court noted in its previous Order that Defendant Sebastian Velazquez has yet to be

served.31 Thus, Plaintiff has notice and has not provided any reasoning for its failure to serve all

defendants. Accordingly, the Court DISMISSES WITHOUT PREJUDICE Defendant

Sebastian Velazquez from the case.

            Because Plaintiff’s filing of a first amended complaint affects which pleadings should be

considered by the Court for the purpose of ruling on the motion for default judgment, the Court

now considers Plaintiff’s first amended complaint.

     III.          FIRST AMENDED COMPLAINT

            Rule 15(a) provides a party the opportunity to amend a pleading once within 21 days

after serving the pleading or, if the pleading requires a responsive pleading, 21 days after service


28
   Dkt. No. 1.
29
   See Henderson v. United States, 517 U.S. 654, 656 (1996).
30
   Henderson, 517 U.S. at 669.
31
   Dkt. No. 21 p. 4.

5 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 6 of 29



of a responsive pleading or 21 days after service of a Rule 12(b), (e), or (f) motion, whichever is

earlier.32 Otherwise, a party may amend a pleading only with the Court’s leave or with the

opposing party’s written consent.33

           Here, Plaintiff filed its first amended original complaint more than 21 days after serving

its pleading and no responsive pleading or Rule 12(b) motion has been filed. 34 Moreover,

Plaintiff did not seek leave of Court and did not obtain the opposing parties’ written consent to

amend its complaint. Thus, none of the instances warranting amendment as a matter of right are

present. Furthermore, Plaintiff obtained entry of default on its original complaint. It cannot

obtain judgment based on an amended complaint, especially when the amended complaint has

not been served on Defendants. In light of these deficiencies, the Court STRIKES Plaintiff’s

first amended original complaint.35 Should Plaintiff wish to file an amended complaint in the

future, it must either obtain the consent of Defendants or seek leave of this Court. The Court now

turns to Plaintiff’s second motion for default judgment, but bases the motion on Plaintiff’s

original complaint.36

     IV.          MOTION FOR DEFAULT JUDGMENT

              a. Cautionary Note

           The Court must first address yet another deficiency in Plaintiff’s pleadings. Plaintiff

brings a total of eleven separate claims against the remaining Defendants.37 Yet, in Plaintiff’s


32
   Fed. R. Civ. P. 15(a)(1).
33
   Id. 15(a)(2).
34
   See Dkt. No. 1 (Plaintiff’s original complaint, filed on March 14, 2019); Dkt. No. 25 (Plaintiff’s first amended
complaint, filed on October 28, 2019). Defendants have not appeared, and no responsive motions or Rule 12(b)
motions have been filed in this case.
35
   Dkt. No. 24.
36
   Dkt. No. 25.
37
   Dkt. No. 1 pp. 10–22. As mentioned above, Plaintiff brings three PACA claims against both Defendants: (1)
failure to make full payment promptly; (2) making false or misleading statements; and (3) breach of good faith and
fair dealing. Plaintiff also brings a claim against both Defendants for conspiracy to defraud. Plaintiff brings a
separate claim against Defendant Luimon for breach of contract. Plaintiff brings claims against Defendant Alfredo

6 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 7 of 29



first motion for default judgment, Plaintiff did not name the claims it brings against Defendants

and certainly did not cite to any evidence fulfilling specific claims. Rather, Plaintiff provided an

inaccurate description of the facts and then argued that it is entitled to default judgment solely on

the basis that (1) Defendants have not appeared and the Clerk of the Court has entered default;

(2) Plaintiff’s damages can be readily calculated from the value of each unpaid invoice; and (3)

none of the Defendants are minors or incompetent.38

         In its Order denying Plaintiff’s first motion for default judgment, the Court noted that

Plaintiff’s cited standard for default judgment was incorrect. The Court also outlined for Plaintiff

the correct legal standard for default judgment, which requires a party to prove that default

judgment is procedurally proper, the party’s claims are substantively meritorious, and the

requested relief can be determined.39 The Court then instructed Plaintiff to file its amended

motion for default judgment and urged Plaintiff to “attach and cite to all necessary evidence,

clarify the factual discrepancies in Plaintiff’s previous pleadings, and include an explanation for

its calculation of damages.”40

         While Plaintiff’s instant motion corrects previously inaccurate factual descriptions of

Plaintiff’s case, includes English versions of its exhibits, and provides a declaration from

Assignors, all other deficiencies present in Plaintiff’s first motion for default judgment permeate

the instant motion. In fact, it appears Plaintiff copied and pasted its exact argument from its first

motion into the instant motion and made no arguments as to procedural properness or substantive

merit.



Velazquez for breach of fiduciary duty to creditors and aiding and abetting Defendant Luimon’s breach of fiduciary
duties. Finally, Plaintiff brings a claim against Defendant Alfredo Velazquez for “alter ego, single enterprise
liability.”
38
   Dkt. No. 20 p. 2.
39
   Dkt. No. 21.
40
   Dkt. No. 23.

7 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 8 of 29



         This leaves the Court to essentially plead Plaintiff’s case for it by outlining the correct

legal standard, outlining the elements of each claim, and applying the overall standard for default

judgment and the elements of each individual claim to the facts. The Court advises Plaintiff that

“Judges are not like pigs, hunting for truffles buried in briefs,” and the Court is under no

obligation to prove Plaintiff’s case for it.41 Similarly, a Court order is neither a suggestion nor

guide for parties to ignore at will. The Court cautions Plaintiff’s counsel to apply Court orders to

practice.

               b. Legal Standard

         The Court will once again outline the standard for default judgment. Obtaining a default

judgment is a three-step process: (1) default by the defendant; (2) entry of default by the Clerk of

Court; and (3) entry of a default judgment.42 Here, Defendants Luimon and Alfredo Velazquez

have defaulted by failing to answer or otherwise appear in this case. Entry of default has already

been made against them.43 The only remaining question is whether the third step—actual entry of

default judgment—is appropriate.

         Federal Rule of Civil Procedure (“Rule”) 55(b) authorizes entry of default judgment with

court approval. It is a drastic remedy, resorted to only in extreme situations. 44 Nevertheless,

default judgment determinations are left to the sound discretion of the district court.45

Determining the propriety of default judgment is itself a three-step process.

         First, the Court must determine if default judgment is procedurally proper, countenancing

six factors:



41
   United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991).
42
   Bieler v. HP Debt Exch., LLC, 2013 WL 3283722, at *2 (N.D. Tex. June 28, 2013) (citing New York Life Ins. Co.
v. Brown, 84 F.3d 137, 141 (5th Cir. 1996)).
43
   Dkt. Nos. 14–15
44
   Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989).
45
   Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977).

8 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 9 of 29



         (1) whether material issues of fact are at issue; (2) whether there has been
         substantial prejudice; (3) whether grounds for default are clearly established; (4)
         whether default was caused by good faith mistake or excusable neglect; (5) the
         harshness of the default judgment; and (6) whether the court would feel obligated
         to set aside a default on the defendant’s motion.46

         Second, if default judgment is procedurally proper, the Court must determine whether

Plaintiff’s claims are substantively meritorious.47 After all, Defendants’ failure to answer or

otherwise defend does not validate the particular legal claims levied against them.48 When

analyzing the merits of a claim, the Court may assume the truth of all well-pled allegations in

Plaintiff’s complaint.49

         Third, if Plaintiff’s claims are meritorious, the Court must determine whether the

requested relief is appropriate.50 In particular, Rule 54(c) dictates that a default judgment “must

not differ in kind from, or exceed in amount, what is demanded in the pleadings.”51

         If the Court determines default judgment is appropriate, it must determine how to

calculate damages. The general rule is “unliquidated damages normally are not awarded without

an evidentiary hearing.”52 However, there is an exception when the amount claimed is “one

capable of mathematical calculation.”53 When this exception applies, there is no need for an

evidentiary hearing, and the court can enter default judgment on the briefing. The Court now

turns to its analysis.




46
   Bieler, 2013 WL 3283722, at *2 (citing Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998)).
47
   Nishimatsu Const. Co., Ltd. v. Houston Nat. Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
48
   Id.
49
   Id.
50
   United States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384 (W.D. Tex. 2008).
51
   Fed. R. Civ. P. 54(c).
52
   Leedo Cabinetry v. James Sales & Distribution, Inc., 157 F.3d 410, 414 (5th Cir. 1998).
53
   Id. (citing James v. Frame, 6 F.3d 307, 309–10 (5th Cir. 1993)).

9 / 29
    Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 10 of 29



             c. Legal Analysis

                     i. Procedural Properness

          Plaintiff shows default judgment is procedurally proper for each of its claims, as the

record does not reveal any material issue of fact now that Plaintiff has remedied all factual

discrepancies. The grounds for default are clearly established—Defendants Luimon and Alfredo

Velazquez have not answered or appeared. There is no indication in the record that these failures

were somehow made in good faith or otherwise excusable, and for that reason, there is no basis

for the Court to believe it would be obligated, upon motion, to vacate default judgment against

Defendants as to any claim. Due to Defendants Luimon and Alfredo Velazquez’s failure to

answer or otherwise appear, default judgment cannot—procedurally speaking—be properly

characterized as unduly harsh or prejudicial. For these reasons, default judgment is procedurally

proper as to each of Plaintiff’s claims against Defendants Luimon and Alfredo Velazquez. The

Court must now determine whether Plaintiff’s claims are substantively meritorious.

                     ii. Substantive Merit

          As noted above, Plaintiff bases its suit on a series of produce shipment contracts. Because

Defendant Sebastian Velazquez has been dismissed from this action, only Plaintiff’s claims

against Defendant Luimon and Defendant Alfredo Velazquez remain. Accordingly, the Court

will address the substantive merit of Plaintiff’s PACA, conspiracy to defraud, and breach of

contract claims against Defendant Luimon. The Court will then address the substantive merit of

Plaintiff’s PACA, conspiracy to defraud, “alter ego, single enterprise liability,” breach of

fiduciary duty, and aiding and abetting claims against Defendant Alfredo Velazquez.




10 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 11 of 29



                          a. Claims Against Defendant Luimon

                                  i. PACA

          Plaintiff brings three PACA claims against Defendant Luimon: (1) failure to make full

payment promptly; (2) making false or misleading statements; and (3) breach of good faith and

fair dealing.54 Plaintiff alleges that “Defendants received and accepted . . . not less than six (6)

shipments (i.e., truckloads) of Produce,”55 “failed to object to or reject the shipments,”56 and

“failed to pay or otherwise deliver good funds to Assignors for each of the invoices”57 within ten

days. In support, Plaintiff attaches an email exchange between Defendants and Assignors, 58 and

declarations by Assignors59 and Plaintiff’s General Counsel, Luis Camacho.60 Defendant Luimon

and Alfredo Velazquez are unopposed through nonresponse, and as such, do not challenge the

provided evidence.

          PACA was enacted to promote fair dealing in the sale of fruits and vegetables.61 Under

PACA, it is a violation of federal law for a dealer of perishable commodities to “fail . . . [to]

make full payment promptly” to sellers of produce.62 “Full payment promptly” means payment

within ten days after the buyer accepts the produce.63 Further, PACA requires buyers to hold

either the produce or all proceeds or accounts receivable from a subsequent sale of the produce in

trust for the benefit of unpaid suppliers until “full payment of the sums owing in connection with



54
   Dkt. No. 1 pp. 10–17 (Counts I–III).
55
   Id. ¶ 57.
56
   Id. ¶ 58.
57
   Id. ¶ 60.
58
    Dkt. No. 25-2 pp. 73–76. Defendant Alfredo Velazquez’s email address is “alfredov@luimonproduce.com,”
evidencing his representation of Defendant Luimon.
59
   Id. at pp. 1–6, Declaration of Carlos Alberto Andrade Machuca, Individually and on Behalf of Agropecuaria
Tepanapa SC De RL DE CV, Exhibit B (Declaration of Assignors).
60
   Dkt. No. 25-1 pp. 2–6, Declaration of Luis Camacho, Exhibit A.
61
   Reaves Brokerage Co. v. Sunbelt Fruit & Vegetable Co., 336 F.3d 410, 413 (5th Cir. 2003).
62
   7 U.S.C. § 499(b)(4).
63
   Bocchi Americas Assocs. Inc v. Commerce Fresh Mktg. Inc., 515 F.3d 383, 388 (5th Cir. 2008) (citing See 7
C.F.R. § 46.2(aa)(5)(11)).

11 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 12 of 29



such transactions has been received by” the supplier.64 “The trust automatically arises in favor of

a produce seller upon delivery of produce.”65 General principles of trust law govern PACA

trusts.66 Therefore, like other trust assets, a produce seller’s interest in a PACA trust is freely

assignable to third-parties.67

          Trust beneficiaries may sue in federal district court to enforce PACA’s constructive trust

provisions,68 and to enforce the requirement for prompt payment.69 PACA imposes a “strict set

of requirements on produce sellers seeking to benefit from the law’s protections.”70 In order to

recover from a PACA trust, an alleged trust beneficiary must demonstrate by a preponderance of

the evidence that:

     (i) the goods sold were perishable agricultural commodities;
     (ii) the purchaser of the perishable agricultural commodities was a commission
              merchant, a dealer, or broker;
     (iii)the transaction occurred in interstate or foreign commerce;
     (iv) full payment on the transaction has not been received by the supplier, seller or
              agent;
     (v) the seller or supplier preserved its trust rights by giving written notice to the
              purchaser; and
     (vi) the payment terms did not exceed the maximum amount71 prescribed by PACA.72



64
   7 U.S.C. § 499(e)(c)(2).
65
   Eddy Produce LLC v. Sutton Fruit & Vegetable Co., Civil Action No. 3:12-CV-00316-N, 2012 U.S. Dist. LEXIS
19132, at *5 (N.D. Tex. Feb. 14, 2012) (quoting Frio Ice, S.A. v. Sunfruit, Inc., 918 F.2d 154, 156 (11th Cir. 1990)).
66
   Reaves Brokerage Co., 336 F.3d at 413 (citing Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997)).
67
   In re Guarracino, 575 B.R. 298, 309 (Bankr. D.N.J. 2017). The Fifth Circuit has not directly ruled on the issue of
whether the rights under a PACA trust are freely assignable to third-parties. However, district courts in the Fifth
Circuit have cited to other Circuit Courts recognizing the applicability of general trust law to PACA claims. Eddy
Produce LLC, No. 3:12-CV-00316-N at *5 (citing Frio Ice, S.A. v. Sunfruit, Inc., 918 F.2d 154, 156 (11th Cir.
1990)). Thus, the Court looks to outside Circuit rulings that PACA trust rights are freely assignable, as are other
trust assets under the general principles of trust law. In re Guarracino, 575 B.R. at 309 (citing Pacific Int'l Mktg.,
Inc. v. A & B Produce, Inc., 462 F.3d 279, 283–85 (3d Cir. 2006)); Restatement (Third) of Trusts § 51 (2003).
68
   7 U.S.C. § 499e(c)(5).
69
   Id. § 499b(4).
70
   Bocchi Americas Assocs. Inc. v. Commerce Fresh Mktg. Inc., 515 F.3d 383, 389 (5th Cir. 2008).
71
   See 7 U.S.C. § 493(a) (“If any commission merchant, dealer, or broker violates any provision of section 2 [7
USCS § 499b] he shall be liable to the person or persons injured thereby for the full amount of damages (including
any handling fee paid by the injured person or persons under section 6(a)(2) [7 USCS § 499f(a)(2)]) sustained in
consequence of such violation.”).
72
   In re Spiech Farms, LLC, 592 B.R. 152, 162 (Bankr. W.D. Mich. 2018) (citing A & J Produce Corp. v. Chang,
385 F.Supp.2d 354, 358 (S.D.N.Y. 2005) (citations omitted).

12 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 13 of 29



“An unpaid seller loses the benefits of the trust unless it files written notice of its intent to

preserve its rights with the United States Department of Agriculture and the produce dealer,” 73 or

provides such notice on its “ordinary and usual billing or invoice statements.”74 To adequately

provide notice through invoice statements, PACA requires that the invoice or invoices contain

the following language:

          The perishable agricultural commodities listed on this invoice are sold subject to
          the statutory trust authorized by section 5(c) of the Perishable Agricultural
          Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities
          retains a trust claim over these commodities, all inventories of food or other
          products derived from these commodities, and any receivables or proceeds from
          the sale of these commodities until full payment is received.75

          Here, a PACA trust arose automatically in favor of Assignors after Defendants failed to

pay Assignors within ten days of receiving the produce. However, the Court finds that neither

Plaintiff nor Assignors provided adequate notice to Defendants in order to preserve the benefits

of the PACA trust. Plaintiff cites to no evidence of its filing notice with the Department of

Agriculture or Defendants as required by PACA. Moreover, the seventeen invoices attached by

Plaintiff do not include the language required to provide adequate notice under PACA.

          Plaintiff is well aware of its inability to recover under PACA. Plaintiff brought almost

identical PACA claims against another produce dealer and its officers in the United States

District Court for the Northern District of Texas.76 In that case, the Court held Plaintiff did not

provide adequate notice under PACA and dismissed all PACA claims against the corporate

defendant, including breach of fiduciary duty by the defendant’s officers.77



73
   Eddy Produce LLC v. Sutton Fruit & Vegetable Co., Civil Action No. 3:12-CV-00316-N, 2012 U.S. Dist. LEXIS
19132, at *5 (N.D. Tex. Feb. 14, 2012) (quoting Frio Ice, S.A. v. Sunfruit, Inc., 918 F.2d 154, 156 (11th Cir. 1990)).
74
   7 U.S.C. § 499e(c)(4).
75
   Id. § 499e(c)(5).
76
   Paisano Capital SA de CV v. 23 Texas Produce, Inc., No. 3:19-CV-0852-B, 2019 WL 3239152, at *4 (N.D. Tex.
July 18, 2019).
77
   Id.

13 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 14 of 29



          When Plaintiff initially filed this case on March 14, 2019,78 the Northern District had yet

to reach its decision. However, the Northern District reached its decision dismissing Plaintiff’s

PACA claims on July 18, 2019, making it highly likely that Plaintiff’s counsel was aware of the

deficiency of its PACA claims when Plaintiff filed its first and second motions for default

judgment on October 1, 2019 and October 29, 2019.79 Moreover, Plaintiff attempted to file an

amended complaint on October 28, 2019, which again included the PACA claims. While

decisions of the Northern District are not legally binding on this Court, Plaintiff knew of

PACA’s notice requirement and proceeded with its claims despite the fact that it had not

provided Defendants with adequate notice. The Court reminds Plaintiff of its obligation under

Rule 11 to ensure all representations to the Court are nonfrivolous or warranted by existing

law.80

          Accordingly, Plaintiff has not established its right to recover from the PACA trust. The

Court hereby DENIES default judgment as to Plaintiff’s PACA claims against both Defendant

Luimon and Defendant Alfredo Velazquez.

                                   ii. Conspiracy to Defraud

          Plaintiff alleges that Defendant Luimon “willingly and willfully conspired” with

Defendant Alfredo Velazquez “to perform the tortious and other wrongful acts and schemes set

forth in this Complaint.”81 In support of its allegation that Defendant Luimon conspired to

defraud Plaintiff, Plaintiff merely states, “[s]aid conspiracy included, but is not limited to, the

methods employed by the [Defendants Alfredo and Sebastian Velazquez] together with

[Defendant] Luimon, and each of them, to defraud Plaintiff, to breach certain fiduciary duties,


78
   Dkt. No. 1.
79
   Paisano Capital, No. 3:19-CV-0852-B at *4 (N.D. Tex. July 18, 2019); see Dkt. Nos. 20, 25.
80
   See Fed. R. Civ. P. 11(b)(2).
81
   Id. at p. 24, ¶ 182.

14 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 15 of 29



make false or misleading statements to avoid payment, to misappropriate Plaintiff’s money,

efforts, and experience, and to conceal their wrongful actions.”82

          To establish a civil conspiracy to defraud, a party “must prove both a civil conspiracy and

the underlying fraud.”83 Claims involving fraud require a higher degree of particularity. 84 The

Fifth Circuit has held that to prove a conspiracy to defraud, “a party must . . . specify the

statements contended to be fraudulent, identify the speaker, state when and where the statements

were made, and explain why the statements were fraudulent.”85

          Plaintiff does not cite to any law regarding this claim and does not specify what

“methods” were employed by Defendants in their conspiracy to defraud Plaintiff. Plaintiff has

not provided any information regarding any conspiracy it alleges existed between the

Defendants, let alone “the statements contended to be fraudulent, [the identity of] the speaker . . .

when and where the statements were made . . . [or] why the statements were fraudulent.”86

Accordingly, the Court finds Plaintiff’s conspiracy to defraud claim against Defendant Luimon is

not substantively meritorious. The Court DENIES Plaintiff’s motion as to this claim.

                                     iii. Breach of Contract

          Plaintiff alleges Defendant Luimon breached a series of contracts with Assignors, the

rights under which have been assigned to Plaintiff. In support of its claim, Plaintiff attaches

seventeen invoices detailing orders for seedless lemons to be provided by Assignors to




82
   Id. ¶ 184.
83
   In re Enron Corp. Sec., Derivative & Erisa Litig., 762 F. Supp. 2d 942, 972 (S.D. Tex. 2010) (citing Conger v.
Danek Med., Inc., 27 F.Supp.2d 717, 721–22 (N.D.Tex.1998)).
84
   See Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997) (“Pleading fraud with particularity in this
circuit requires “time, place and contents of the false representations, as well as the identity of the person making the
misrepresentation and what [that person] obtained thereby.”).
85
    Russell Energy, Inc., No. 1:18CV89-LG-RHW, 2018 WL 3876586, at *1 (S.D. Miss. Aug. 15, 2018) (citing
Flaherty & Crumrine Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 206 (5th Cir. 2009)).
86
   Id.

15 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 16 of 29



Defendant Luimon,87 sixteen phytosanitary certificates, and one bill of lading detailing the

shipment of lemons corresponding with all seventeen invoices.88 Plaintiff also attaches the

Declaration of Mr. Camacho, and the Declaration of Assignors, both confirming the existence of

seventeen contracts between the parties as to the lemons and the total principal amount unpaid by

Defendants.89 Finally, Plaintiff provides an email conversation taking place in June and July

2017, wherein Defendant Alfredo Velazquez admits that Defendant Luimon owes a payment to

Assignors.90

          The email is one of many in a conversation between Machuca and Defendant Alfredo

Velazquez, apparently acting on behalf of Defendant Luimon through a company email

address.91 The conversation details an attempted payment plan between the parties. 92 In an email

to Defendant Alfredo Velazquez and Defendant Luimon, Machuca states, “[W]e’re not getting

the payment and it’s looking like you don’t want to pay!”93 In response, Defendant Alfredo

Velazquez states, “The transference didn’t go through because they didn’t accept some checks

and there was no money left. If the checks get accepted by today or tomorrow, you will have the

deposit by Thursday or Friday.”94 On July 18, 2017, Defendant Alfredo Velazquez then penned a



87
   Dkt. No. 25-2 pp. 33–49.
88
    Id. at pp. 50–67. Plaintiff’s attachments detail shipments of “citrus latifolia” and “fresh limes” ranging from
January 2017 to March 2017. Plaintiff provides no explanation for why the phytosanitary certificates name limes
instead of lemons. Given that the dates correspond with Plaintiff’s invoices and are in fact shipments to Defendant
Luimon, the Court will accept these certificates and the bill of lading as evidence of Plaintiff’s performance under
the contracts.
89
   Dkt. No. 25-1 pp. 2–6, Declaration of Luis Camacho, Exhibit A (“The Assignments, including each of the exhibits
thereto, are attached as Exhibit A-1 to this declaration. The total of 17 produce sales transactions that are reflected
on the two “Exhibit A” documents attached to the Assignments are referred to collectively herein as “the
Transactions”); Dkt. No. 25-2 pp. 1–6, Declaration of Assignors (“I and Tepanapa entered into 17 distinct produce
transactions under which I or Tepanapa (as applicable) agreed to sell the Produce and Company agreed to purchase
the Produce.”).
90
   Dkt. No. 25-2 p. 75.
91
   Id. at pp. 73–76. Defendant Alfredo Velazquez’s email address is “alfredov@luimonproduce.com,” evidencing his
representation of Defendant Luimon.
92
   See id.
93
   Id. at p. 74.
94
   Id. at p. 75.

16 / 29
     Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 17 of 29



final email to Machuca attempting to set up a payment plan, stating “[W]e will have to

[e]stablish a weekly ONU payment of $25.000,00 Mexican pesos each Thursday . . . [a]ctual

balance to be determined.”95 Thus, Plaintiff argues the emails, when considered with the invoices

and declarations by Assignors, provide proof that Defendant Luimon breached its contract with

Assignors.

          The elements of a breach of contract claim in Texas include: “(1) the existence of a valid

contract; (2) performance by plaintiff; (3) breach of the contract by the defendant; and (4)

damages sustained by plaintiff as a result of the breach.”96 Plaintiff bears the burden of

demonstrating it suffered a loss resulting from the breach.97

          The Court finds that the seventeen invoices, sworn statements of the parties involved, and

the attached emails show the existence of seventeen valid contracts between Assignors and

Defendant Luimon. Because Plaintiff was assigned the rights to payment under these contracts, 98

the Court finds there are essentially seventeen valid contracts between Plaintiff and Defendant

Luimon. Plaintiff also submits evidence sufficient to prove the remaining elements of a breach of

contract claim: Plaintiff’s, or in this case, Assignors’ performance by shipment; Defendant

Luimon’s breach by failure to pay; and Plaintiff’s suffering of damages. Accordingly, Plaintiff

has established all elements of its breach of contract claim against Defendant Luimon. The Court

finds that Plaintiff’s breach of contract claim against Defendant Luimon is substantively



95
   Id. at p. 73. In this email, Defendant Alfredo Velazquez states, “Given your haste we will have to stablish [sic] a
weekly ONU payment of $25.000,00 Mexican pesos each Thursday starting April 20 of 2017. Actual balance to be
determined. I am up to date in orders FOR ANY clarification or extension to the present.” Plaintiff offers no
explanation for why in an email dated July 18, 2017, Defendant Alfredo Velazquez suggests beginning a payment
plan on “April 20 of 2017.” Because the invoices are dated in the spring of 2017, the Court can only assume
Defendant Alfredo Velazquez was referring to previous payments that were either paid or unpaid on invoices in
April 2017.
96
   Sport Supply Group, Inc. v. Columbia Cas. Co., 335 F.3d 453, 465 (5th Cir. 2003).
97
   Taub v. Hous. Pipeline Co., 75 S.W.3d 606, 616 (Tex. App. 2002).
98
   Dkt. No. 1-1 pp. 12–17.

17 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 18 of 29



meritorious as to make default judgment appropriate. The Court GRANTS Plaintiff’s motion as

to this claim.

          The Court now considers whether Plaintiff’s claims against Defendant Alfredo Velazquez

are substantively meritorious.

                             b. Claims Against Defendant Alfredo Velazquez

          The Court has found in this order that Plaintiff’s breach of contract claim against

Defendant Luimon is substantively meritorious as to make default judgment appropriate. The

Court now considers whether Plaintiff’s claim of “alter ego, single enterprise liability” against

Defendant Alfredo Velazquez is substantively meritorious as to make Defendant Alfredo

Velazquez liable for Plaintiff’s losses resulting from Defendant Luimon’s breach of contract.

                                      i. Alter Ego and Single Enterprise Liability

          Plaintiff titles its claim against Defendant Alfredo Velazquez as “Alter Ego, Single

Enterprise Liability.”99 Plaintiff appears to bring one single claim in order to hold Defendant

Alfredo Velazquez liable but bases his liability on two separate legal doctrines: the alter ego

theory and the “single business enterprise” theory. Plaintiff cites to no statute or case law

supporting its claim or clarifying which theory it utilizes to allege liability – alter ego or single

business enterprise. These two theories of liability are distinct under Texas law,100 therefore, the

Court will address them individually. The Court first turns to Plaintiff’s “single enterprise

liability” theory.




99
  Id. at p. 20.
100
   See Castleberry v. Branscum, 721 S.W.2d 270, 272 (Tex. 1986) (“Many Texas cases have blurred the distinction
between alter ego and the other bases for disregarding the corporate fiction and treated alter ego as a synonym for
the entire doctrine of disregarding the corporate fiction . . . alter ego is only one of the bases for disregarding the
corporate fiction: “where a corporation is organized and operated as a mere tool or business conduit of another
corporation.”).

18 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 19 of 29



                                                     1. Single Enterprise Liability

          Plaintiff argues only that Defendant Alfredo Velazquez and Defendant Sebastian

Velazquez “combine with [Defendant] Luimon to constitute a single enterprise, all under the

direction and control of [Defendants Alfredo Velazquez and Sebastian Velazquez].”101

          The use of the single business enterprise theory “would pierce the veil ‘when two or more

corporations associate together and, rather than operate as separate entities, integrate their

resources to achieve a common business purpose.’”102 According to this theory, the conduct of a

corporate subsidiary may be imputed to the parent corporation.103

          However, the Texas Supreme Court has never endorsed a theory of single business

enterprise liability,104 which Plaintiff may have known had it cited to any law in support of its

claim in any of its pleadings. Even so, the theory of single business enterprise liability would

require that Defendant Alfredo Velazquez, an employee of Defendant Luimon, be an actual

corporate subsidiary of Defendant Luimon. Defendant Alfredo Velazquez is not a corporate

subsidiary of Defendant Luimon. Therefore, even if this theory was one endorsed in the State of

Texas, Plaintiff could not hold Defendant Alfredo Velazquez liable for the actions of Defendant

Luimon pursuant to this theory. Accordingly, the Court finds this claim does not have

substantive merit. The Court now turns to Plaintiff’s alter ego theory.

                                                     2. Alter Ego

          In support of its argument that Defendant Alfredo Velazquez is an alter ego of Defendant

Luimon that “is liable for [Defendant] Luimon’s debts,”105 Plaintiff alleges the following. First,


101
    Dkt. No. 1 p. 20 ¶ 146.
102
    Licea v. Curacao Drydock Co., 627 F. App'x 343, 348 (5th Cir. 2015) (citing S. Union Co. v. City of Edinburg,
129 S.W.3d 74, 86 (Tex.2003).
103
    PHC-Minden, L.P. v. Kimberly-Clark Corp., 235 S.W.3d 163, 173 (Tex. 2007).
104
    Id. (“Here, the court of appeals held that Province and Minden operated as a single business enterprise—a theory
we have never endorsed—and, therefore, Province's Texas contacts could be imputed to Minden.”).
105
    Dkt. No. 1 pp. 21–22, ¶ 160.

19 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 20 of 29



Plaintiff alleges in its complaint that Defendant Alfredo Velazquez, “by his complete exercise of

dominion and control over [Defendant] Luimon . . . is an alter ego of [Defendant] Luimon.” 106

Plaintiff alleges that Defendant Alfredo Velazquez, “acts as president of [Defendant] Luimon,”

“is listed as [Defendant] Luimon’s organizer and managing member and registered agent on the

business organizations database on the Texas Secretary of State website,” “and was listed as a

principal on [Defendant] Luimon’s PACA license.”107 Plaintiff also alleges that Defendant

Alfredo Velazquez “disregarded the separate corporate entity of [Defendant] Luimon when

conducting his business affairs,”108 and “disregarded [Defendant] Luimon’s corporate form so as

to make it a mere sham or business conduit to serve his own personal interests and siphon

[Defendant Luimon’s] assets away from creditors of [Defendant] Luimon.”109 Plaintiff further

alleges Defendant Alfredo Velazquez “commingled and confused properties, records, ad (sic)

control of [Defendant] Luimon on an interchangeable or joint basis,”110 and made all major

decisions for Defendant Luimon as “one united entity in furtherance of his own aims and

interests.”111

          Where a corporation is “organized and operated as a mere tool or business conduit” for

another individual, the alter ego theory provides a basis for disregarding corporate form and

holding an individual liable for the corporation’s actions.112 To determine whether an alter ego

relationship exists, courts focus on, “the relationship between the corporation and the entity or

individual that allegedly abused corporate formalities.”113 Courts consider the following factors

to determine whether the individual has abused corporate formalities: “the total dealings of the

106
    Id. at p. 20, ¶ 145.
107
    Id. at p. 3, ¶ 5(b)(i–iii) (citing Dkt. No. 1-1 pp. 2–6).
108
    Id. at p. 20, ¶ 148.
109
    Id. at pp. 20–21, ¶ 150.
110
    Id. at p. 21, ¶ 151.
111
    Id. ¶ 154.
112
    See Castleberry, 721 S.W.2d at 272.
113
    Zahra Spiritual Tr. v. United States, 910 F.2d 240, 245 (5th Cir. 1990) (citing Castleberry,721 S.W.2d at 272).

20 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 21 of 29



corporation and the individual, including the degree to which corporate formalities have been

followed and corporate and individual property have been kept separately, the amount of

financial interest, ownership and control the individual maintains over the corporation, and

whether the corporation has been used for personal purposes.”114

          The Court finds Plaintiff does not plead facts sufficient to suggest that Defendant Alfredo

Velazquez abused corporate formalities to make him an alter ego of Defendant Luimon. Plaintiff

attaches evidence of Defendant Alfredo Velazquez’s role as President of Defendant Luimon115

and emails evidencing Defendant Alfredo Velazquez’s dealings with Assignors. 116 However,

there is no evidence on the record suggesting that Defendant Alfredo Velazquez commingled

individual property that should have been kept separate, had any sort of ownership interest in the

company, or that he used the corporation for personal purposes.117 The mere fact that Defendant

Luimon did not pay Plaintiff the amount owed under the contracts, and the fact that Defendant

Alfredo Velazquez appears to have been the point of contact between Defendant Luimon and

Assignors does not make Defendant Alfredo Velazquez an alter ego of Defendant Luimon.

Accordingly, Plaintiff’s claim of alter ego liability as to Defendant Alfredo Velazquez is not

substantively meritorious and default judgment is not appropriate. The Court DENIES Plaintiff’s

motion as to its “alter ego, single enterprise liability” claim.

                                    ii. Conspiracy to Defraud

          As it did with Defendant Luimon, Plaintiff alleges that Defendant Alfredo Velazquez

“willingly and willfully conspired” with Defendant Luimon “to perform the tortious and other




114
    Id.
115
    Dkt. No. 1-1 p. 3.
116
    Dkt. No. 25-2 pp. 74–75.
117
    Zahra, 910 F.2d 240 at 245 (citing Castleberry,721 S.W.2d at 272).

21 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 22 of 29



wrongful acts and schemes set forth in this Complaint.”118 Plaintiff includes the same sparse

arguments in support of its allegation that Defendant Alfredo Velazquez conspired to defraud

Plaintiff as it does for Defendant Luimon.

          The Court reiterates that to establish a civil conspiracy to defraud, a party “must prove

both a civil conspiracy and the underlying fraud.”119 Claims involving fraud require a higher

degree of particularity.120 The Fifth Circuit has held that to prove a conspiracy to defraud, “a

party must . . . specify the statements contended to be fraudulent, identify the speaker, state when

and where the statements were made, and explain why the statements were fraudulent.”121

          Again, Plaintiff does not cite to any law regarding this claim and does not specify what

“methods” were employed by the Defendants in their conspiracy to defraud Plaintiff.

Accordingly, the Court finds that Plaintiff’s conspiracy to defraud claim against Defendant

Alfredo Velazquez is not substantively meritorious. The Court DENIES Plaintiff’s motion as to

this claim.

          The Court now turns to Plaintiff’s breach of fiduciary duty claim against Defendant

Alfredo Velazquez.

                                   iii. Breach of Fiduciary Duty

          Plaintiff alleges that Defendant Alfredo Velazquez breached its fiduciary duty to Plaintiff

because, “[o]n or before January 1, 2017, [Defendant Alfredo Velazquez] knew or should have

known that [Defendant] Luimon was insolvent or otherwise experiencing severe financial

distress.”122 On this basis, Plaintiff argues Defendant Alfredo Velazquez owed “a fiduciary duty



118
    Dkt. No. 1 p. 24, ¶ 182.
119
    In re Enron Corp. Sec., Derivative & Erisa Litig., 762 F. Supp. 2d 942, 972 (S.D. Tex. 2010) (citing Conger v.
Danek Med., Inc., 27 F.Supp.2d 717, 721–22 (N.D.Tex.1998)).
120
    See Williams, 112 F.3d at 177.
121
    Russell Energy, Inc., No. 1:18CV89-LG-RHW at *1 (citing Flaherty, 565 F.3d at 206).
122
    Dkt. No. 1 p. 18, ¶ 131.

22 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 23 of 29



to [Defendant] Luimon’s creditors to preserve and maximize the value and availability of

[Defendant] Luimon’s assets for them from the point of [Defendant] Luimon’s insolvency.”123

Plaintiff alleges Defendant Alfredo Velazquez breached this duty by “transferring [Defendant

Luimon’s] assets, or otherwise allowing the transfer of [Defendant Luimon’s] assets, in such a

manner as to remove said assets from the reach of [Defendant] Luimon’s creditors.” 124 Finally,

Plaintiff alleges this breach resulted in Plaintiff incurring damages in the amount of the unpaid

invoices.125

          The elements of a breach of fiduciary duty claim include: (1) a fiduciary relationship

between the plaintiff and defendant; (2) the defendant must have breached his fiduciary duty to

the plaintiff; and (3) the defendant's breach must result in injury to the plaintiff or benefit to the

defendant.”126 PACA imposes fiduciary duties on the buyer of produce. 127 These fiduciary duties

include paying produce suppliers the full payment of their PACA claim.128 Where an officer of a

dealer is in the position to control PACA trust assets and fails to preserve those assets on behalf

of unpaid suppliers, the Fifth Circuit has held that this constitutes a breach of fiduciary duty.129

          As the Court has outlined above, neither Plaintiff nor Assignors provided Defendants

with adequate notice entitling Plaintiff to recover under PACA. Thus, even if Defendant Alfredo

Velazquez breached his fiduciary duty to preserve PACA trust assets, Plaintiff has not satisfied

the notice requirement enabling it to recover on this basis. Plaintiff is once again aware of its

inability to recover utilizing this argument. The Northern District of Texas dismissed all of


123
    Id. ¶ 132.
124
    Id. at p. 19, ¶ 136.
125
    Id. at p. 20, ¶ 142.
126
    Navigant Consulting, Inc, 508 F.3d at 283.
127
    In re Delta Produce, 521 B.R. at 593.
128
    Id. (citing C.H. Robinson Co. v. Alanco Corp., 239 F.3d 483, 488 (2d Cir. 2001)).
129
    See Golman-Hayden Co., 217 F.3d at 351 (concluding that the owner and sole shareholder of a corporate dealer
breached his fiduciary duty to the plaintiff supplier where he refused or failed to “exercise any appreciable oversight
of the corporation's management” to preserve the trust assets).

23 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 24 of 29



Plaintiff’s PACA claims for failure to provide adequate notice in Paisano Capital SA de CV v. 23

Texas Produce, Inc., including Plaintiff’s claim of breach of fiduciary duty by the defendant’s

officers.130

          Accordingly, the Court DENIES default judgment as Plaintiff’s breach of fiduciary duty

claim against Defendant Alfredo Velazquez.

                                 iv. Aiding and Abetting Defendant Luimon’s Breach of Fiduciary
                                     Duty

          Plaintiff alleges Defendant Alfredo Velazquez aided and abetted Defendant Luimon’s

breach of fiduciary duty by “knowingly provid[ing] substantial assistance and encouragement to

the directors, members, and officers of [Defendant] Luimon in their breaches of their fiduciary

duties and duties under PACA.”131 Plaintiff also alleges Defendant Alfredo Velazquez aided and

abetted Defendant Luimon’s breach by “collectively making partial payments for the improper

purpose of inducing Plaintiff to forestall actions for collection and managing cash and financial

accounting methods designed to remove assets from the reach of [Defendant Luimon’s]

creditors.”132

          To bring an aiding and abetting claim under Texas law, a plaintiff must prove that a

defendant acted with unlawful intent to give substantial assistance and encouragement to a

wrongdoer in a tortious act.133 A defendant's liability for aiding and abetting depends on

participation in some underlying tort for which the plaintiff seeks to hold the defendant liable.134

Thus, to prove that a defendant aided and abetted another’s breach of fiduciary duty, a plaintiff


130
    Paisano Capital SA de CV v. 23 Texas Produce, Inc., No. 3:19-CV-0852-B, 2019 WL 3239152, at *4 (N.D. Tex.
July 18, 2019).
131
    Dkt. No. 1 p. 26, ¶ 190.
132
    Id.
133
    PrevMED, Inc. v. MNM-1997, Inc., No. CV H-15-2856, 2017 WL 785656, at *12 (S.D. Tex. Feb. 28, 2017)
(citing West Fork Advisors, L.L.C. v. SunGard Consulting Services, LLC, 437 S.W.3d 917, 921 (Tex. App.—Dallas
2014, pet. denied).
134
    Id.

24 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 25 of 29



must prove (1) the underlying breach of fiduciary duty; and (2) that the defendant acted with

unlawful intent to give substantial assistance and encouragement to the person or entity that

breached its fiduciary duty.

          The Court finds Plaintiff’s claim is not substantively meritorious. PACA imposes

fiduciary duties on the buyer of produce to pay produce suppliers.135 Plaintiff offers evidence

that Defendant Luimon failed to pay Assignors the amount owed for the purchased produce.136

However, because Plaintiff did not provide adequate notice under PACA, Plaintiff has not pled

facts sufficient to prove the underlying breach of fiduciary duty by Defendant Luimon. Thus,

Plaintiff cannot prove that Defendant Alfredo Velazquez aided and abetted Defendant Luimon’s

breach of fiduciary duty. The Court hereby DENIES default judgment as to Plaintiff’s claim

against Defendant Alfredo Velazquez.

                    iii. Requested Relief

          Finally, the Court is able to determine whether the requested relief is appropriate137

pursuant to Rule 54(c). Rule 54(c) dictates that a default judgment “must not differ in kind from,

or exceed in amount, what is demanded in the pleadings.”138

          Plaintiff requests damages of $133,968.97, which includes (1) $92,532.69 unpaid under

the invoices; (2) $14,357.99 in interest; and (3) $27,078.29 in attorneys’ fees and costs. The

Court finds Plaintiff’s request for $92,532.69 warranted, as this amount corresponds with the




135
    In re Delta Produce, 521 B.R. at 593.
136
    Id. (citing C.H. Robinson Co., 239 F.3d at 488).
137
    United States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384 (W.D. Tex. 2008).
138
    Fed. R. Civ. P. 54(c).

25 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 26 of 29



declarations of Mr. Camacho139 and Assignors,140 as well as the amount owed on the invoices

themselves.141 Thus, the Court AWARDS Plaintiff $92,532.69.

                               1. Pre-Judgment Interest

          The Court finds Plaintiff’s request for $14,357.99 in pre-judgment is not supported by the

evidence. Plaintiff requests six percent of $92,539.69 annually from the date of April 10, 2017,

twelve days after the last invoice.142 Plaintiff cites to Texas Finance Code § 302.002, providing

that “[i]f a creditor has not agreed with an obligor to charge the obligor any interest, the creditor

may charge and receive from the obligor legal interest at the rate of six percent a year on the

principal amount of the credit extended beginning on the 30th day after the date on which the

amount is due.”

          The Texas Supreme Court has recognized two bases for the award of pre-judgment

interest: (1) an enabling statute, such as the one cited by Plaintiff; and (2) general principles of

equity.143 Here, the enabling statute utilized by Plaintiff applies only to pre-judgment interest

awarded in wrongful death, personal injury, and property damage cases.144 In a breach of

contract claim where the enabling statute is inapplicable, the Fifth Circuit has held that Texas

common law sets the pre-judgment interest rate at the same rate as the post-judgment interest




139
    Dkt. No. 25-1 p. 4, ¶ 10.
140
    Dkt. No. 25-2 pp. 4–5, ¶¶ 12, 16. While Assignors do not specifically state that $92,532.69 is owed, they state
that Defendants have paid $221,221.40 towards $313,754.09 owed under the contracts, leaving $92,539.69 unpaid.
141
    Dkt. No. 25-2 pp. 33–49. The invoices provide that Plaintiff was owed a total of $6,166,146.42 Mexican Pesos.
Plaintiff utilizes an exchange rate of $19.6528 / dollar, which is the average exchange rate for the period when
payments were due (January 3, 2017 through April 10, 2017). This leaves $313,754.09 owed under the invoices.
Plaintiff claims Defendants have paid $221,221.40 towards the amount owed, leaving $92,539.69 unpaid. Dkt. No.
25 p. 4, ¶ 13.
142
    Dkt. No. 25 p. 14.
143
    See Int'l Turbine Servs., Inc. v. VASP Brazilian Airlines, 278 F.3d 494, 499 (5th Cir. 2002).
144
    Paisano Capital, No. 3:19-CV-0852-B at *5 (citing Tex. Fin. Code §§ 304.101–103). The Court expects that
Plaintiff was well aware of the Texas Finance Code’s inapplicability to a breach of contract case such as this,
considering that another Fifth Circuit Court has already clarified this issue in an opinion concerning other produce
contracts entered into by Plaintiff. Paisano Capital, No. 3:19-CV-0852-B at *5.

26 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 27 of 29



rate.145 As there is no statute enabling pre-judgment interest for a breach of contract claim, the

Court finds it appropriate to set the pre-judgment interest rate at the post-judgment interest

rate.146 Pre-judgment interest begins to accrue on the earlier of (1) 180 days after the date a

defendant receives written notice of a claim or (2) the date suit is filed.147

          Currently, the post-judgment interest rate is 1.59%.148 Here, interest began to accrue 180

days after Defendants received written notice of the claim. The Court finds Defendants received

written notice of a breach of contract claim against them on June 28, 2017.149 Pre-judgment

interest began to accrue 180 days after this date on December 25, 2017. Accordingly, Plaintiff is

entitled to pre-judgment interest in the amount of $2,862.14.150




145
    See Int’l Turbine Services, 278 F.3d at 500 (“Texas common law allows prejudgment interest to accrue at the
same rate as post-judgment interest on damages awarded for breach of contract.”) (citing Johnson & Higgins of
Texas, Inc. v. Kenneco Energy, Inc., 962 S.W.2d 507, 532 (Tex. 1998)).
146
    In Johnson, the Supreme Court of Texas held that where a state enabling statute does not apply to a particular
claim, “prejudgment interest accrues at the rate for postjudgment interest and it shall be computed as simple
interest.” Johnson, 962 S.W.2d at 532. The Texas Supreme Court utilized the post-judgment interest rate and the
enabling statute’s calculation of interest. According to the calculation, “prejudgment interest begins to accrue on the
earlier of (1) 180 days after the date a defendant receives written notice of a claim or (2) the date suit is filed.” Id. In
Int’l Turbine Services, the Fifth Circuit agreed with the Johnson Court, holding that in a breach of contract case
where an enabling statute is not applicable, the pre-judgment interest rate should be the same as the post-judgment
interest rate. Int’l Turbine Services, 278 F.3d at 500. In contrast, in its July 2019 decision involving the instant
Plaintiff, the Northern District of Texas applied Johnson and adopted the enabling statute interest rate provided by
Plaintiff. Paisano Capital, No. 3:19-CV-0852-B at *5. Applying general principles of equity, this Court adopts the
finding of the Texas Supreme Court in Johnson and the Fifth Circuit in Int’l Turbine. The pre-judgment interest rate
shall be set at the post-judgment interest rate and shall begin to accrue on the earlier of (1) 180 days after the date a
defendant receives written notice of a claim or (2) the date suit is filed.
147
    Johnson, 962 S.W.2d at 529.
148
    See 28 U.S.C. § 1961(a) (2000) (Post-judgment interest “shall be calculated from the date of the entry of the
judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board
of Governors of the Federal Reserve System, for the calendar week preceding the date of the judgment.”);
http://www.txs.uscourts.gov/page/post-judgment-interest-rates (last visited 11/23/2019).
149
    Plaintiff requests that pre-judgment interest be calculated from April 10, 2017, twelve days after the date of the
last invoice, dated March 29, 2017. Dkt. No. 25 p. 4, ¶ 11. The only evidence provided by Plaintiff showing
Defendants’ written notice of a claim prior to the filing of a complaint is the June 2017 email conversation, wherein
Machuca notifies Defendant Alfredo Velazquez that an amount is still owed to Assignors. Dkt. No. 25-2 pp. 73–76.
Accordingly, the Court will consider June 28, 2017 the earliest definitive date on which Defendants had notice of
their breach of contract.
150
    1.59 percent of $92,539.69 is $1,471.38. Because the pre-judgment interest accrues annually, Plaintiff is entitled
to $1,471.38 for the interest accrued from December 25, 2017 to December 25, 2018. Pre-judgment interest accrues
at approximately $4.03 per day. Therefore, Plaintiff is entitled to $1,390.76 for the pre-judgment interest accrued
from December 26, 2018 to December 6, 2019. In sum, Plaintiff is entitled to $2,862.14 in pre-judgment interest.

27 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 28 of 29



                               2. Attorneys’ Fees

           Finally, the Court is unable to determine whether Plaintiff’s request for attorneys’ costs

and fees is reasonable and appropriate. It appears Plaintiff had two firms working on different

matters related to this case: Wallace, Jordan, Ratliff & Brandt, LLC of Birmingham, Alabama

and Taylor & Thuss of Austin, Texas.151 Plaintiff haphazardly attaches the invoices for its legal

services, which in sum, equal $30,395.18.152 However, Plaintiff requests $27,078.29 in

attorneys’ fees and costs. Plaintiff does not provide an explanation for this discrepancy or an

hourly rate by which this Court can judge whether the costs and fees are reasonable.

Additionally, the Court has concern about the quality of the work performed as outlined in this

opinion. The Court hereby instructs Plaintiff to present sufficient evidence of attorneys’ fees and

costs by affidavit pursuant to Rule 54(d) following a final judgment by this Court.153 Plaintiff is

instructed to include: (1) the name of each attorney; (2) the number of hours they billed; (3) the

hourly rate billed; (4) the work done; and (5) each attorney’s number of years of experience.

           In sum, the Court finds Plaintiff is entitled to the relief requested for its breach of contract

claim, totaling $95,401.83 in damages and interest. Plaintiff is also entitled to attorneys’ fees but

must present evidence of costs and fees in accordance with the aforementioned instructions.

      V.           HOLDING

           The Court hereby STRIKES Plaintiff’s proposed amended complaint154 and

DISMISSES WITHOUT PREJUDICE Defendant Sebastian Velazquez. The Court GRANTS

IN PART and DENIES IN PART Plaintiff’s motion for default judgment.155


151
    See Dkt. No. 25-1 pp. 40–60.
152
    Id.
153
    Fed. R. Civ. P. 54(d) provides that a claim for attorney's fees and related nontaxable expenses must be made by
motion within 14 days after the entry of judgment; must specify the judgment and the statute, rule, or other grounds
entitling the movant to the award; and must state the amount sought or provide a fair estimate of it.
154
    Dkt. No. 24.
155
    Dkt. No. 25.

28 / 29
      Case 7:19-cv-00078 Document 26 Filed on 12/06/19 in TXSD Page 29 of 29



          Specifically, the Court GRANTS Plaintiff’s motion for default judgment as to the breach

of contract claim against Defendant Luimon. The Court DENIES Plaintiff’s motion for default

judgment as to all remaining claims against Defendants. The Court AWARDS Plaintiff

$95,401.83, plus post-judgment interest at a rate of 1.59% from the date of this Order.156

          The Court further ORDERS Plaintiff to advise the Court by Friday, January 10, 2020

as to whether it will further pursue its PACA claims. In light of the aforementioned, the Court

CANCELS the parties’ December 17, 2019 status conference.157

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 6th day of December, 2019.


                                                           ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge




156
    See 28 U.S.C. § 1961(a) (2000) (Post-judgment interest “shall be calculated from the date of the entry of the
judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board
of Governors of the Federal Reserve System, for the calendar week preceding the date of the judgment.”);
http://www.txs.uscourts.gov/page/post-judgment-interest-rates (last visited 12/6/2019).
157
    Dkt. No. 23.

29 / 29
